USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT     No. 97-1623                       JESSICA L. HAYDEN, NICOLE C. MERRILL AND                                  COLLEEN M. RHOADS,                               Plaintiffs, Appellants,                                          v.                           RICHARD GRAYSON, CHIEF OF POLICE                            OF THE TOWN OF LISBON, ET AL.                                Defendants, Appellees.                                                                                     ___________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                 [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]                                                 ___________________                                                                                     ___________________                                        Before                                Boudin, Circuit Judge,                                        _____________                       Godbold* and Cyr, Senior Circuit Judges.                                         _____________________                                                                                      __________________          Edward M.  Van Dorn,  Jr., with  whom Brad  W. Wilder  and Van  Dorn &          _________________________             _______________      ___________     Cullenberg were on brief for appellants.     __________          John T. Alexander, with whom  Michael Lenehan and Ransmeier & Spellman          _________________             _______________     ____________________     P.C. were on brief for appellees.     ____                                                                                      __________________                                   January 22, 1998                                                                                      __________________                              ____________________          *Of the Eleventh Circuit, sitting by designation.                    CYR,  Senior Circuit Judge.   Plaintiffs appeal  from a                    CYR,  Senior Circuit Judge.                             ____________________          district court judgment dismissing  their equal protection claims          against  the Town  of Lisbon,  New  Hampshire, and  its chief  of          police, Richard Grayson,  for failing to investigate  allegations          that their  father abused them  sexually while they  were minors.          We affirm.                                          I                                          I                                      BACKGROUND                                      BACKGROUND                                      __________                    Although   the   three  sisters   first   lodged  these          allegations  in  1983,  Grayson  took no  action  other  than  to          misrepresent  that  the   district  attorney   had  declined   to          prosecute.   Seven years  later, after attaining  their majority,          plaintiffs discovered Grayson's  misrepresentation and took their          allegations to  the district attorney.  Their father presently is          serving a lengthy  prison sentence, following his  conviction for          aggravated sexual assault.                    Plaintiffs filed  the instant  action against  the Town          and  Grayson, in his individual and official capacities, claiming          inter  alia  that  Grayson  refrained  from  investigating  their          _____  ____          allegations either  because plaintiffs were  female, children, or          victims of  domestic sexual  abuse, and  that such selective  law          enforcement  violated  their  individual rights  under  the Equal          Protection Clause.  See U.S. Const. amend XIV; 42 U.S.C.   1983.1                              ___          In due  course, the equal  protection count against the  Town was                                        ____________________               1It  is undisputed  that Grayson  at all  times acted  under          color of state law.  See 42 U.S.C.   1983.                               ___                                          2          dismissed for  failure to  state a claim.   See  Fed. R.  Civ. P.                                                      ___          12(b)(6).   Following  discovery, defendant  Grayson was  awarded          summary  judgment  on   the  individual-capacity  claim   because          plaintiffs  had  failed  to adduce  sufficient  evidence  that he          intended to  discriminate due to  their membership in any  of the          three classes alleged  in their  complaint.   The district  court          thereafter   denied    plaintiffs'   postjudgment    motion   for          reconsideration.  See Fed. R. Civ. P. 59.                             ___                                          II                                          II                                      DISCUSSION                                      DISCUSSION                                      __________          A.   The Equal Protection Claim Against Grayson2          A.   The Equal Protection Claim Against Grayson               __________________________________________                    The  Fourteenth Amendment mandates  that no State "deny          to any person within its jurisdiction the equal protection of the          laws."    U.S. Const.  amend  XIV.   Thus,  although there  is no          constitutional right  to police  protection, State executive  and          law enforcement  officials  may  not  "selectively  deny  .  .  .          protective services to certain  disfavored minorities."  DeShaney                                                                   ________          v. Winnebago County Dep't of Social Servs., 489 U.S. 189, 197 n.3             _______________________________________          (1989).                    Plaintiffs  rely on City of Cleburne v. Cleburne Living                                        ________________    _______________          Ctr., 473 U.S. 432 (1985), for their contention that the district          ____          court should not have applied the equal protection test governing                                        ____________________               2After  examining all competent  evidence in the  light most          favorable to the party opposing summary judgment, we are required          to make a de novo determination as to whether a trialworthy issue                    __ ____          remained or the moving party was entitled to judgment as a matter          of  law.   See Dominique v.  Weld, 73  F.3d 1156, 1158  (1st Cir.                     ___ _________     ____          1996).                                            3          race   and  gender   classifications,  which   necessitated  that          plaintiffs show  that Grayson  acted with  discriminatory intent.          Instead,  plaintiffs argue, in cases involving less invidious but          nonetheless arbitrary classifications,  such as child victims  of          domestic sexual abuse, Cleburne simply envisions  that plaintiffs                                 ________          prove  that the defendant's  decision lacked a  "rational basis,"          without regard to any discriminatory intent.3                    Plaintiffs misconstrue  the Cleburne  decision.   There                                                ________          the  Supreme  Court  expressly  noted  the  finding  made  by the          district  court  that  the municipality's  principal  reason  for          denying the requested zoning permit had been "that  the residents          of  the  [plaintiff] home  would  be  persons  who  are  mentally          retarded," id.  at 437, a  finding which was never  challenged on                     ___          appeal.   Thus, it  was only  because  the city's  discriminatory          motive had been  established ab initio  that the Court  addressed                                       __ ______          whether the city  need demonstrate a "compelling"  or "important"          state  interest     criteria theretofore  reserved  for race  and          gender discrimination      or need simply  articulate a "rational          basis" for its  decision.  Id. at 440-41.   Accordingly, Cleburne                                     ___                           ________          did not hold that no threshold proof of intent to discriminate is                                        ____________________               3The  Equal Protection Clause  safeguards not merely against          such  invidious classifications as race, gender and religion, but          any   arbitrary  classification   of   persons  for   unfavorable          governmental treatment.   Cf. Wayte  v. United  States, 470  U.S.                                    ___ _____     ______________          598, 608  (1985) (noting,  in relation  to selective  prosecution          cases, that "the  decision to prosecute may not  be 'deliberately          based  upon an unjustifiable standard  such as race, religion, or          other arbitrary classification'") (emphasis added; citations  and          _____ _________ ______________          internal quotation marks omitted).                                          4          required   in   cases    involving   less   invidious   arbitrary          classifications.4                     The motivation  underlying a municipal decision  is not          always so apparent  as in Cleburne, of course,  especially if the                                    ________          challenged  decision does not  expressly single out  a particular          class of persons  for disadvantageous  treatment.   Even in  such          instances,  however,  members   of  the  plaintiff   class  quite          understandably  may  consider  it  no  mere  coincidence  that  a          facially neutral decision causes a disproportionately unfavorable          impact on their particular class.  Nevertheless, even evidence of          a  widely disproportionate impact on the plaintiff class normally          is  not enough, standing alone,  to establish an equal protection          violation.   See, e.g., Personnel  Adm'r of Mass. v.  Feeney, 442                       ___  ____  _________________________     ______          U.S.  256, 274-75 (1979) (upholding veteran's preference in civil          service hiring,  although vast  majority of  veterans hired  were          male).   Rather,  plaintiffs must  adduce  competent evidence  of          "purposeful  discrimination."  Washington v. Davis, 426 U.S. 229,                                         __________    _____          243-44 (1976);  Soto v. Flores,  103 F.3d 1056, 1067  (1st Cir.),                          ____    ______          cert. denied, 118 S. Ct. 71 (1997).          _____ ______                    The  burden  is  an  onerous  one:     "'Discriminatory          purpose' . . .  implies that the decisionmaker . .  . selected or                                        ____________________               4The other case relied upon  by plaintiffs in this regard is          to the same  effect.  See Navarro  v. Block, 72 F.3d  712, 715-16                                ___ _______     _____          (9th Cir.  1996) (vacating summary  judgment for County  on equal          protection claim because there existed a  trialworthy issue as to          whether County policy  according different treatment  to domestic          and nondomestic violence  had a "rational basis," but  only after                                                                      _____          the  County had  conceded, arguendo  on  appeal, "that  it had  a                                     ________          policy  of affording  victims of  domestic  violence less  police          protection").                                          5          reaffirmed a  course of action at least in part 'because of,' not                                                           _______ __          merely 'in  spite of,' its  adverse effects upon  an identifiable          group."   Feeney,  442  U.S. at  279  (emphasis  added;  citation                    ______          omitted); Soto, 103 F.3d at  1067.  Thus, unless these plaintiffs                    ____          established the  requisite  discriminatory  intent,  their  equal          protection  claim  cannot  succeed  even  assuming  the   Grayson          decision not  to  investigate lacked  a  "rational basis."    See                                                                        ___          Village  of Arlington Heights  v. Metropolitan Hous.  Dev. Corp.,          _____________________________     ______________________________          429 U.S. 252, 265  (1977); Semple v. City of  Moundsville, 963 F.                                     ______    ____________________          Supp. 1416, 1433 (N.D. W. Va. 1997).                    Plaintiffs claim  that the  district court  disregarded          competent evidence  that Grayson  harbored "archaic  stereotypes"          regarding female-child sexual abuse in  the home and singled  out          its victims for  unfavorable treatment in determining  whether to          investigate.    The  record does  not  support  their contention,          however.5                    At no time did Grayson indicate to anyone that he would          not  investigate allegations  of child sexual  abuse in  the home                                        ____________________               5Plaintiffs adduced no evidence that Grayson's reluctance to          pursue criminal investigations was based on their gender.  On the          contrary, plaintiffs  proffered evidence  that Grayson  failed to          investigate a  1990 allegation  that a  12-year-old boy had  been          sexually molested by his grandfather.   Nor did plaintiffs adduce          statistical  or   other  evidence  relating  to  whether  females          comprise  a majority  of (1) sexual  abuse victims;  (2) domestic          sexual abuse victims; (3)  sexually abused minors; or (4)  minors          sexually  abused  in  the  home.    Furthermore,  Officer  Boutin          attested that though Grayson often did  not pursue allegations of          crimes  committed against children if a nonoffending adult family          member urged him  not to do so,  this "policy" did not  depend on          whether the  victims were  male or  female.   See  infra note  8.                                                        ___  _____          Given  its serious deficiencies,  the gender classification claim          quite properly was rejected by the district court.                                          6          because he  thought the  victims were  undeserving of  equal law-          enforcement  protection.   Instead,  he  explained  to  a  fellow          officer  that he  had  refrained  from investigating  plaintiffs'          allegations at their  mother's request.6  Another  police officer          confirmed that it  was Grayson's policy not to  intervene where a          family  member (e.g., nonabusive parent or spouse) requested that                          ____          there be no investigation.                    Plaintiffs essentially  claim, nonetheless,  that their          evidence  supported,   respectively,  rational   inferences  that          Grayson intended  to treat  all domestic  crime differently  from          nondomestic crime, all  crimes against children differently  from          crimes  against adults, and  all sexual abuse  crimes differently          from nonsexual  crimes.7  Once  again the evidence does  not bear          out their claim.                    Plaintiffs' proffer disclosed  that the nonintervention          policy  attributed to  Grayson may  have  been much  broader than          plaintiffs allow, in that it applied not merely to domestic child          sexual abuse, but to other crimes in circumstances where  general          concerns  for family integrity  and family privacy predominated.8                                        ____________________               6Specifically, the  mother told  Grayson that  "she did  not          want the girls  involved in a prosecution."   Plaintiffs have not          contested this evidence.                7The  district  court  reserved  the  question  whether  the          evidence   relating  to   Grayson's  own   statements  would   be          admissible.   See Fed.  R. Evid.  801(d)(2) (admission  by party-                        ___          opponent).               8In  the  portion of  Officer Boutin's  deposition proffered          below, the inquiry  is ambiguously phrased by plaintiffs in terms          of how Grayson acted "in these kinds of cases" compared to "other          [] more  conventional kinds  of crimes,"  without particularizing                                          7          Thus, their  proffer may be  seen to belie their  contention that          Grayson  sought to discriminate  against them because  of, rather                                                        _______  __          than in  spite of, their status as  victims of child sexual abuse               __  _____ __          in  the  home.    See  Feeney,  422  U.S.  at  279.     Far  from                            ___  ______          demonstrating  general condonation of  child sexual abuse  in the          home,  therefore,  the  proffer  simply  supported  a  reasonable          inference that Grayson would investigate virtually any allegation                                                             ___ __________          of crime absent an appropriate request from a nonoffending spouse          __ _____ ______          to refrain  from intervention in circumstances  where legitimate,          competing   family  interests   were   thought  to   predominate.          Accordingly,  although  the evidence  may well  have demonstrated          that  the Grayson nonintervention  policy had  a disproportionate          adverse impact  in cases  involving allegations  relating to  the          various victim classes in which plaintiffs claimed membership, it          did not demonstrate that Grayson harbored a discriminatory animus          toward those  victim classes.   Id. at  274 (upholding  veteran's                                          ___                                        ____________________          any   characteristic   of   these   alleged  crimes   which   was                ______________          unconventional  in their view  (e.g., domestic, sexual  abuse, or                                          ____          crimes  against children or  female victims), or  which triggered          the  Grayson nonintervention  policy.    Perhaps  for  this  very          reason,  then,  Officer  Boutin  ambiguously  responded  that the          police "took  into [account]  what the mother  had to say  or the                                                 ______              __          victim's  rights  were, I  mean,  emotions  were,"  and  "if  the          ______          family's  wishes were  that  it didn't  get  prosecuted, then  it          ______          didn't."       Although   Boutin   allowed   that   the   Grayson          nonintervention policy would apply to crimes against children, at          no time  did he state that it applied exclusively to such crimes.          These   unaddressed  ambiguities   plainly  invited   a  rational          inference  that   the  challenged   nonintervention  policy   was          predicated  on a  generalized concern  for  family integrity  and          privacy, which would  be activated, for example, at  the instance          of a  nonoffending spouse  even though  the allegations may  have          related  to nonsexual criminal activity directed against an adult          family member.                                          8          preference in civil service hiring,  even though vast majority of          veteran hirees were male).                    Similarly, plaintiffs presented  evidence that Grayson,          on  two other  occasions, failed  to  investigate allegations  of          child sexual abuse in  the home.  Once again, however,  there was          no  evidence that  Grayson  was  motivated  by  a  discriminatory          animus, as distinguished  from a neutral  nonintervention policy.          Moreover,  Grayson proffered  undisputed  evidence  that  he  had          investigated  at  least  two other  domestic  child  sexual abuse          cases, as  well as  eight nondomestic  child sexual  abuse cases.          Cf. Willhauck  v. Halpin, 953  F.2d 689, 712 (1st  Cir. 1991) (in          ___ _________     ______          analogous  context of equal protection claim founded on selective          prosecution, "[i]t must  be shown that others  similarly situated          have not been  prosecuted and that the decision  to prosecute has          been motivated by an impermissible reason").                    Finally, in  an ironic twist, the  discriminatory focus          essential to plaintiffs' equal protection claims was irredeemably          blurred  by their proffer that the Grayson nonintervention policy          extended well beyond domestic child  sexual abuse cases (e.g., to                                                                   ____          DWI  and vandalism),  and may  even  have been  due to  Grayson's          dishonesty, chronic lassitude,  alcohol abuse, or desire  to wage          personal  vendettas against  particular  individuals rather  than          groups.   See  New  Burnham  Prairie Homes,  Inc.  v. Village  of                    ___  __________________________________     ___________          Burnham,  910  F.2d  1474,  1481  (7th Cir.  1990)  (noting  that          _______          "[d]iscrimination based merely on individual,  rather than group,          reasons   will  not  suffice"   to  establish   equal  protection                                          9          violation).  That is to  say, although their scattershot approach          might enable a rational inference  that Grayson was a poor police          chief,  it  cannot  sustain a  nonspeculative  inference  that he          failed to investigate  these allegations because plaintiffs  were                                                   _______          children who  had been sexually abused, or because plaintiffs had                                                     _______          been sexually abused  in the home.   See Soto,  103 F.3d at  1072                                               ___ ____          ("Whether this  deplorable scenario  is  actionable under  Puerto          Rican law we leave, as we must, to others.").9          B.   The Equal Protection Claim Against the Municipality          B.   The Equal Protection Claim Against the Municipality               ___________________________________________________                    The district court dismissed the equal protection count          against the Town for failure to state a claim.  See Fed. R.  Civ.                                                          ___          P.   12(b)(6).    Eighteen  months  later,  plaintiffs  moved  to          reinstate and amend the claim, see Fed. R. Civ. P. 15,  to allege                                         ___          that the  Town should be  held liable either because  Grayson was          the  municipal official  who  instituted  the  official  "policy"                                        ____________________               9The district court  denied plaintiffs' postjudgment  motion          for reconsideration, see Fed. R.  Civ. P. 59, because their "new"                               ___          evidence of discriminatory  intent had been available  at summary          judgment.  Plaintiffs  respond that Grayson's motion  for summary          judgment failed to  put them on adequate notice  that he disputed          their allegations of  discriminatory intent.  We  review the Rule          59 decision only for manifest abuse  of discretion. See Vasapolli                                                              ___ _________          v. Rostoff, 39 F.3d 27, 36 (1st Cir. 1994).             _______               The  Grayson motion  could  not  have  been  more  explicit:          "Defendant  Grayson denies any intent to discriminate against the          plaintiffs  on any  basis."    Further,  "[t]he  plaintiffs  have          produced  no evidence suggesting that defendant Grayson wanted to          harm them because  they were women, or because  they were minors,          or because they were alleged  victims of sexual assaults."  True,          plaintiffs' default may  flow from their misreading  of Cleburne.                                                                  ________          See supra pp.  3-4.  Nevertheless, "[Rule 59] does  not provide a          ___ _____          vehicle for a party to  undo its own procedural failures, and  it          certainly does  not allow  a party to  introduce new  evidence or          advance arguments that  could and should  have been presented  to          the district  court prior  to the judgment."   Aybar  v. Crispin-                                                         _____     ________          Reyes, 118 F.3d 10, 16 (1st Cir. 1997).           _____                                          10          against providing  law-enforcement protection to child victims of          sexual  abuse in  the home,  see Monell  v. Department  of Social                                       ___ ______     _____________________          Servs. of  New York, 436 U.S. 658,  694-95 (1978), or because the          ___________________          Town  failed to train  Grayson adequately  to deal  with domestic          child  sexual abuse,  which constituted  "much" or "most"  of the          crime in the community.                    The district court  denied the motion to amend,  on the          ground that  its earlier  Rule 12(b)(6)  dismissal amounted  to a          decision "on the merits" and, accordingly, the law of the case.10          Even assuming the  rationale for the instant decision  were to be          found infirm, see  Griggs v. Hinds Junior College,  563 F.2d 179,                        ___  ______    ____________________          180 (5th Cir. 1977) (noting that Rule 15 amendment is "especially          appropriate  [] .  . .  when the  trial court  has dismissed  the          complaint for  failure to  state a claim");  see also  Dussouy v.                                                       ___ ____  _______          Gulf Coast Inv. Corp., 660 F.2d 594,  598 n.2 (5th Cir. 1981), we          _____________________          would affirm on the ground that the proposed amendment would have          been futile.   See  Levy v.  FDIC, 7  F.3d 1054,  1056 (1st  Cir.                         ___  ____     ____          1993).                    Rule 15 permits  the trial court to deny  leave to file          an   amended  complaint  which  would  be  subject  to  immediate          dismissal under Rule 12(b)(6) for failure to state a viable claim          for relief.  See Foman v. Davis, 371 U.S. 178, 182  (1962); Mills                       ___ _____    _____                             _____          v. State  of Me.,  118 F.3d  37, 55  (1st Cir. 1997).   The  Town             _____________          cannot be held vicariously liable in an action under section 1983                                        ____________________               10We review  the Rule 15  decision for abuse  of discretion.          RTC v. Gold, 30 F.3d 251, 253 (1st Cir. 1994).          ___    ____                                          11          unless  its official  policy  or custom  was  the "moving  force"          behind  the  alleged  violation of  constitutional  rights.   See                                                                        ___          Monell,  436 U.S. at 694.11   Normally, therefore, a municipality          ______          cannot be  held  liable unless  its agent  actually violated  the          victim's  constitutional rights.    See City  of  Los Angeles  v.                                              ___ _____________________          Heller, 475 U.S. 796,  799 (1986) ("If  a person has suffered  no          ______          constitutional injury  at the  hands of  [any] individual  police          officer,  the fact that  the departmental regulations  might have          authorized  [unconstitutional   action]  is   quite  beside   the          point.").                    Plaintiffs  simply allege that the Town is liable under          section  1983 because Grayson established an official Town policy          or custom of selective law  enforcement which in turn caused them          injury.12   Since their  predicate claim  against Grayson  fails,          however, see supra  Section II.A, so  must their contention  that                   ___ _____          any such discriminatory Town policy or custom existed.                    Alternatively, of course, the Town could be held liable          under  section  1983  were  it  to  appear  that  the  injury  to          plaintiffs was  caused by  the Town's  failure to  train Grayson.                                                 _______ __  _____          The   liability  criteria  for  "failure  to  train"  claims  are          exceptionally stringent, however.   See City of Canton v. Harris,                                              ___ ______________    ______          489 U.S. 378, 388-89, 391 (1989).                                        ____________________               11Municipal  customs,   for     1983   purposes,  are  "such          practices of state  officials ... [as are] so  permanent and well          settled  as to constitute  a 'custom or usage'  with the force of          law."  Id. at 691.                 ___               12We assume  arguendo that Grayson,  as police chief,  was a                            ________          Town policymaker with respect to law enforcement.                                          12                    Only if  the failure  to train  "amounts to  deliberate                                                                 __________          indifference to the  rights of persons with whom  the police come          ____________          into contact," and is "closely related" to, or "the moving force"          behind,  the constitutional  injury, can  the  claim against  the          municipality   prevail.    Id.   (emphasis  added).     For  this                                     ___          "deliberate  or  conscious  choice"  to  have  been  established,          plaintiffs needed to present evidence that (1) the Town knew when          it  hired  Grayson  that  the risk  of  future  equal  protection          violations arising and  recurring in domestic child  sexual abuse          cases  was "so  obvious" that  its failure  to train  him therein          likely  would result in continued violations;  or (2) even though                                                         __          the initial risk  of recurring constitutional violations  was not          "so   obvious,"  the  Town  subsequently  learned  of  a  serious          recurrence, yet took no action to provide the necessary training.          Id. at 390 & n.10; see also  id. at 396 (O'Connor, J., concurring          ___                ___ ____  ___          in part).13                                        ____________________               13We  have considerable  doubt whether  the failure-to-train               13          claim survived either  the dismissal of the    1983 claim against          Grayson,  individually, see  supra Section  II.A,  or the  Monell                                  ___  _____                         ______          policy-based claims against the Town and Grayson, in his official          capacity,  supra.     If   Grayson  never   violated  plaintiffs'                     _____          constitutional  rights in the first instance,  it is difficult to          see  how   a  failure  to   train  him  could  have   caused  any                                                                ______          "constitutional injury" to  plaintiffs.  Compare Evans  v. Avery,                                                   _______ _____     _____          100 F.3d  1033, 1040  (1st Cir. 1997)  (affirming dismissal  of            1983 substantive-due-process  claim against City where its agents          were  found  not  to  have  violated  plaintiff's  constitutional          rights) (citing Heller, 475 U.S. at 799), with Simmons v. City of                                                                                   ______                    ____ _______    _______          Philadelphia, 947  F.2d 1042, 1063  (3d Cir. 1991)  (holding that          ____________          city  policymakers,  who  owed an  independent  duty  to pretrial          detainees, were  individually liable  under    1983 for  prisoner          suicide, even though  factfinder determined that the  turnkey had          not violated prisoner's constitutional  rights); de Feliciano  v.                                                           ____________          de Jesus, 873 F.2d 447, 450 (1st Cir. 1989) ("There may well be a          ________          basis for  an agency's  liability other than  the conduct  of the                                          13                    To begin with, plaintiffs merely allege that "Lisbon is                                                                         __          a high crime  area in northern Grafton County [and]  that much or          most  of the crime committed  in northern Grafton County involves                                                                   ________          domestic violence and sexual abuse."  (Emphasis added.)  There is          no allegation that these circumstances obtained in 1975, however,          when Grayson became the police  chief.  No less importantly, even          assuming similar  circumstances prevailed  in 1975,  the need  to          train Grayson was not "so obvious, [nor] the [alleged] inadequacy          [of  the  training] so  likely  to  result  in the  violation  of          constitutional rights, that the [Town]  can reasonably be said to          have been deliberately  indifferent to the need  [for training]."          City of Canton, 489 U.S. at 390.          ______________                    It bears  reminding that  the gravamen  of the  amended          complaint  is not  that Grayson  did  not adequately  investigate          these allegations, but that he purposely chose not to investigate          them  at all.    It  is reasonable  to  observe, therefore,  that          whatever relevant training the Town  failed to give Grayson would                   ________          not  have  entailed   specialized  law-enforcement  investigatory          skills, but  simply  the commonplace  understanding  that  police          officers  may not deny law-enforcement protection based simply on                                        ____________________          individual defendants that the jury exonerated.").  See generally                                                              ___ _________          Barbara Kritchevsky, Making  Sense of State of  Mind: Determining                               ____________________________________________          Liability in Section 1983 Municipal Liability Litigation, 60 Geo.          ________________________________________________________          Wash.  L. Rev. 417,  445-73 (1992) (summarizing  conflicting case          law).   Nevertheless,  assuming arguendo  that  dismissal of  the                                          ________          individual-capacity claim  against Grayson would  not necessitate          dismissal of  the failure-to-train  claim against  the Town,  the          proffered amendment would  still be futile  due to the  stringent          definition of  "deliberate  indifference" prescribed  in City  of                                                                   ________          Canton.          ______                                          14          their  arbitrary  classifications  of  various  groups  of  crime          victims.                    Thus,  the  amended  complaint  asserted no  sufficient          basis  for  concluding that  Town policymakers  reasonably should          have anticipated that a  new police chief would need  specialized          instruction in so  rudimentary a law-enforcement  responsibility,          nor  that  the  Town had  been  put  on notice  that  such equal-          protection violations  were routine occurrences in domestic child          sexual abuse cases, either locally or elsewhere.  Rather,  unlike          many other  law-enforcement responsibilities,  cf., e.g.,  id. at                                                         ___  ____   ___          390 &  n.10 (noting  that it might  be considered  "obvious" that          armed police  officers assigned  to arrest  fleeing felons  would          need instruction  regarding constitutional limitations  on proper          use  of deadly  force), the  Equal Protection Clause  bar against          arbitrary law enforcement  is neither obscure nor  problematic of          application.14                                        ____________________               14City of Canton  requires not only  deliberate indifference               14______________          but that the alleged  failure to train be shown to  have been the          "closely  related" cause  of the  constitutional injury.   Id. at                                                                     ___          390-91.  As Grayson was  a policymaking official, with discretion          in law  enforcement matters,  plaintiffs were  required to  prove          that he  acted with "purposeful  discrimination."  Yet  there has                               __________          been  no  showing that  whatever  training  was  not provided  to          Grayson could have  thwarted any such  purposeful discrimination.          Whereas  law enforcement training  might inform an  officer about          the proper methods  to be used in mediating  and diffusing crimes          of domestic violence, for example, it does not necessarily follow          that an  officer intent  on discriminating  against a  particular                           ______          class  of  crime victims  would  be  deterred  from doing  so  by          "enlightenment" training, especially  given the contraindications          implicit  in  plaintiffs'  other  evidence  that  the  challenged          decisionmaking by Grayson resulted from alcohol abuse, lassitude,          or personal animosity  toward individuals.  See Angel  v. City of                                                      ___ _____     _______          Fairfield, 793  F.2d 737, 739  (5th Cir. 1986) ("Here,  Angel has          _________          failed to allege how the failure  to train resulted in the denial                                          15                    Finally,  plaintiffs have not alleged that the Town was          ever placed  on notice  that Grayson, after  he was  appointed in                                                _____          1975,  routinely violated the equal protection rights of citizens          by engaging  in  selective and  arbitrary law  enforcement.   See                                                                        ___          Swain v. Spinney,  117 F.3d 1, 11 (1st Cir. 1997) (lack of notice          _____    _______          of  prior  constitutional   violations  defeats  failure-to-train          claim).   Accordingly, we conclude that the proposed amendment to          the complaint would have been futile.15                    Needless   to   say,  our   conclusion   represents  no          endorsement of the  conduct with which Grayson is  charged in the          complaint.  It would be dereliction of duty for a police chief to          turn  over  to private  parties  the decision  whether  a serious          offense should  be pursued and it  is hard to imagine  what might          justify telling a  complainant falsely that the  prosecutor would          have no interest in the  complaint.  Nevertheless, not every form          of misconduct is  a constitutional violation    most  wrongs find          their remedy under state law    and our present holding is simply          that the allegations made in the complaint do not properly assert          a violation of the Equal Protection Clause.                    Affirmed.                    Affirmed.                    ________                                        ____________________          of his right to equal protection of the laws.").               15As no "federal question" claims remain, we also affirm the          district  court's  discretionary  decision  not to  exercise  its          supplemental jurisdiction over  plaintiffs' state-law claims  for          negligence  and  intentional  infliction  of  emotional  distress          against the Town and Grayson.  See 28 U.S.C.   1367(c)(3).                                         ___                                          16